Exhibit 10.1

EQUITY ONE, INC.

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (the “Agreement”) is entered into as of
March 18, 2015, by and between Equity One, Inc., a Maryland corporation (the
“Company”), and Gazit First Generation LLC, a Delaware limited liability company
(the “Purchaser”).

R E C I T A L S

WHEREAS, the Purchaser desires to purchase shares of the Company’s common stock,
par value $.01 per share (“Common Stock”), such purchase to be made in a private
placement the closing of which is to occur substantially simultaneously with the
closing (the “Closing”) of the public offering (the “Public Offering”) by the
Company pursuant to an underwriting agreement between the Company and Citigroup
Global Markets Inc. (the “Underwriter”), to be dated on or about the date hereof
(the “Underwriting Agreement”);

WHEREAS, the Company desires to issue and sell the Shares (as defined below) to
the Purchaser on the terms and conditions set forth herein to fund its corporate
purposes.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

1. Agreement to Sell and Purchase. Subject to the terms and conditions hereof,
the Company hereby agrees to issue and sell to the Purchaser and the Purchaser
agrees to purchase from the Company, at the Closing, 600,000 shares of Common
Stock (the “Shares”). The per share purchase price payable by the Purchaser for
the Shares shall be equal to the indicative per share public offering price
established by the Underwriter in the Public Offering or the public offering
price as set forth in the prospectus relating to the Public Offering, as
applicable (without regard to the actual price at which the Underwriter sells
Shares in the Public Offering) (the “Purchase Price”).

2. Closing, Delivery and Payment.

(a) Subject to the terms of Section 5 hereof, the closing of the sale and
purchase of the Shares under this Agreement (the “Private Closing”) shall take
place substantially simultaneously with the Closing pursuant to the Underwriting
Agreement (the date of such closing shall be referred to herein as the “Closing
Date”).

(b) At the Private Closing, subject to the terms and conditions hereof, the
Company will deliver to the Purchaser a certificate representing the Shares
against payment by or on behalf of the Purchaser of the aggregate Purchase Price
for the Shares by wire transfer to an account designated by the Company, or by
such other means as shall be mutually agreeable to Purchaser and the Company.
The Closing shall take place at the offices of the Company or by mail or email
facilities or such other place or means as the Company and the Purchaser may
agree.

3. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser that, as of the date hereof, the representations and
warranties set forth in the Underwriting Agreement are true and correct to the
extent set forth therein, and incorporated by reference in their entirety
herein. The Company hereby additionally represents and warrants to the Purchaser
as of the date hereof as follows:

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland. The Company has full power and authority to own and operate
its properties and assets, and to carry on its business as presently conducted.
The Company is duly qualified, is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions, in the aggregate, in
which failure to do so would not have a material adverse effect on the business,
financial condition or results of operations of the Company and its subsidiaries
taken as a whole.



--------------------------------------------------------------------------------

3.2 Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement for the sale and
issuance of the Shares pursuant hereto and for the performance of the Company’s
obligations hereunder and the Registration Rights Agreement between the Company
and the Purchaser, to be dated of even date herewith (the “Registration Rights
Agreement”) has been taken or will be taken prior to the Private Closing. Each
of this Agreement and the Registration Rights Agreement, when executed and
delivered, will be a valid and binding obligation of the Company enforceable in
accordance with its terms, subject to bankruptcy, insolvency, moratorium, and
other laws affecting creditors’ rights generally and subject further to general
principles of equity. At the time of the Closing, the sale of the Shares will
not be subject to any preemptive rights or rights of first refusal that have not
been properly waived or complied with. When issued in compliance with the
provisions of this Agreement, the Shares will be validly issued, fully paid and
nonassessable, and will be free of any liens, claims, encumbrances or other
restrictions other than restrictions on transfer under this Agreement, the
Company’s Charter, as amended from time to time, and under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed or any liens, claims, encumbrances or other
restrictions entered into by the Purchaser.

3.3 Compliance With Other Instruments. The execution, delivery and performance
of and compliance with this Agreement and the Registration Rights Agreement and
the issuance and sale of the Shares pursuant hereto will not (i) materially
conflict with, or result in a material breach or violation of, or constitute a
material default under, or result in the creation or imposition of any material
lien, claim, encumbrance or restriction, (ii) violate, conflict with or result
in the breach of any material terms of, or result in the material modification
of, any material contract or otherwise give any other contracting party the
right to terminate a material contract, or constitute (or with notice or lapse
of time would constitute) a material default under any material contract to
which the Company is a party or by or to which it or any of its assets or
properties may be bound or subject or (iii) result in any violation, or be in
conflict with or constitute a default under any term, of the Company’s Charter
or Bylaws, each as amended from time to time, which in any such case could
reasonably be expected to have a material adverse effect on the Company, its
financial condition or results of operation.

4. Representations and Warranties of the Purchaser.

The Purchaser hereby represents and warrants to the Company as follows:

4.1 Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Registration Rights Agreement and to carry out the provisions
of this Agreement and the Registration Rights Agreement. All action on the
Purchaser’s part required for the lawful execution and delivery of this
Agreement and the Registration Rights Agreement has been or will be effectively
taken prior to the Private Closing. Each of this Agreement and the Registration
Rights Agreement, when executed and delivered, will be a valid and binding
obligation of the Purchaser, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights
and (ii) general principles of equity that restrict the availability of
equitable remedies.

4.2 Investment Representations. The Purchaser understands that the Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Purchaser also understands that the Shares are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon the Purchaser’s representations and warranties
as follows:

(a) Purchaser is an Accredited Purchaser. The Purchaser represents that the
Purchaser is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D under the Securities Act or a “qualified institutional buyer”
within the meaning of Rule 144A(a)(1) under the Securities Act.

(b) Purchaser Bears Economic Risk. The Purchaser must bear the economic risk of
this investment indefinitely unless the Shares are registered pursuant to the
Securities Act, or an exemption from registration is available. The Purchaser
understands that it will have no registration rights with respect to its Shares
except as set forth in the Registration Rights Agreement. The Purchaser also
understands that there is no assurance that any exemption from registration
under the Securities Act will be available and that, even if available, such
exemption may not allow the Purchaser to transfer all or any portion of its
Shares under the circumstances, in the amounts or at the times the Purchaser
might propose.

 

2



--------------------------------------------------------------------------------

(c) Acquisition For Own Account. The Purchaser is acquiring the Shares for the
Purchaser’s own account for investment only, and not with a view towards their
distribution within the meaning of the Securities Act.

(d) Purchaser Can Protect Its Interests. The Purchaser represents that by reason
of its, or of its management’s, business or financial experience, the Purchaser
has the capacity to evaluate its investment in the Shares and the transactions
contemplated in this Agreement. The Purchaser is not a corporation, trust or
partnership specifically formed for the purpose of consummating these
transactions.

(e) Company Information. The Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with directors, officers
and management of the Company and has had the opportunity to review the
Company’s operations and facilities. The Purchaser has also had the opportunity
to ask questions of and receive answers from, the Company and its management
regarding the terms and conditions of this investment.

4.3 Legends. The certificate representing the Shares may be endorsed with the
following legend:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and are “restricted
securities” as defined in Rule 144 promulgated under the Act. The securities may
not be sold or offered for sale or otherwise distributed except (i) in
conjunction with an effective registration statement for the shares under the
Act, or (ii) in compliance with Rule 144 or (iii) pursuant to an opinion of
counsel addressed and reasonably acceptable to the corporation that such
registration or compliance is not required as to such sale, offer or
distribution.”

Except as set forth it the Registration Rights Agreement, the Company need not
register a transfer of any Shares, and may also instruct its transfer agent not
to register the transfer of any Shares, unless the conditions specified in the
foregoing legend are satisfied.

4.4 Removal of Legend and Transfer Restrictions. Any legend endorsed on a
certificate pursuant to Section 4.3 and the stop transfer instructions with
respect to such Shares shall be removed and the Company shall issue a
certificate without such legend to the holder thereof if such legend (i) may be
properly removed under the terms of Rule 144 promulgated under the Securities
Act (“Rule 144”); (ii) the Shares are registered for resale under the Securities
Act; or (iii) if such holder provides the Company with an opinion of counsel for
such holder, reasonably satisfactory to legal counsel for the Company, to the
effect that a sale, transfer or assignment of such Shares may be made without
registration.

5. Conditions to Closing. The Purchaser’s obligation to purchase and the
Company’s obligation to sell the Shares shall be subject to the condition that
the Closing under the Underwriting Agreement occur substantially simultaneously
therewith.

6. Rule 144 Reporting.

With a view to making available to each Purchaser the benefits of certain rules
and regulations of the United States Securities and Exchange Commission (the
“Commission”) which may permit the sale of the Shares to the public without
registration, the Company agrees at all times after the Closing to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); and

(c) so long as the Purchaser owns any Shares, to furnish to the Purchaser within
a reasonable time upon a written request by the Purchaser, a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
and of the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as the
Purchaser may reasonably request in complying with any rule or regulation of the
Commission allowing the Purchaser to sell any such securities without
registration and shall cause its counsel promptly to provide appropriate legal
opinions to the Company’s transfer agent in connection with a proper sale of
Shares pursuant Rule 144.

 

3



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York without regard to the principles of conflict of laws
thereof that would cause the laws of another jurisdiction to apply.

7.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
the transactions contemplated hereby. All statements as to factual matters
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant hereto in connection with the transactions contemplated
hereby shall be deemed to be representations and warranties by the Company
hereunder solely as of the date of such certificate or instrument, except as
expressly provided otherwise in such certificate or instrument.

7.3 Successors and Assigns. This Agreement and the rights granted hereunder may
not be assigned, sold, transferred, pledged, hypothecated or otherwise disposed;
provided, however, that the Purchaser may assign this Agreement and its rights
and obligations hereunder to an affiliate (as such term is defined for purposes
of Rule 405 under the Securities Act) of the Purchaser provided that the Company
is given prompt notice of such assignment. The Company agrees that Shares may be
pledged by the Purchaser to a bona fide third party pledgee, subject to
satisfaction of the conditions specified in the legend set forth in Section 4.3
hereof and the terms and conditions of any lock up or similar agreement executed
by the Purchaser in connection with the public offering contemplated by the
Underwriting Agreement. This Agreement shall be binding upon and inure to the
benefit of the Company, the Purchaser and their respective successors and
permitted assigns.

7.4 Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, such provision shall, to the extent practicable, be
modified so as to make it valid, legal and enforceable and to maintain as nearly
as practicable the intent of the parties, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

7.5 Amendment and Waiver.

(a) Any amendment of this Agreement shall only be binding upon the parties
hereto executing such amendment.

(b) The obligations of the Company and the Purchaser under this Agreement may be
waived only with the written consent of the parties hereto to whom such
obligations are owed.

(c) Except to the extent provided in this Section 7.5, neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated,
except by a statement in writing signed by the party against which enforcement
of the change, waiver, discharge or termination is sought.

(d) Any amendment or waiver effected in accordance with this Section 7.5 shall
be binding upon any future holder of some or all of the Shares.

7.6 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given and received
(a) upon personal delivery, (b) on the fifth day following mailing sent by
registered or certified mail, return receipt requested, postage prepaid,
(c) upon confirmed delivery by means of a nationally recognized overnight
courier service or (d) upon confirmed transmission of facsimile addressed:
(i) if to the Purchaser, at the Purchaser’s address as set forth on the
signature page hereto, or at such other address as the Purchaser shall have
furnished to the Company in writing or (ii) if to the Company, at its address as
set forth on the signature page hereto, or at such other address as the Company
shall have furnished to Purchaser in writing.

7.7 Expenses. The Company shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement and, subject to the provisions of Section 7.13, the Purchaser shall
pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement.

 

4



--------------------------------------------------------------------------------

7.8 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

7.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument and which may be delivered by telecopy or email.

7.10 Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 7.10 being untrue.

7.11 Termination. This Agreement shall terminate upon any valid termination of
the Underwriting Agreement.

7.12 Subsequent, Consents, Permits and Waivers. The Company shall obtain
promptly after any Closing all authorizations, approvals, consents, permits and
waivers that are necessary or applicable for consummation of the transactions
contemplated by this Agreement and that were not obtained prior to such Closing
because they may be properly obtained subsequent to such Closing.

7.13 Expenses. The Company shall promptly reimburse the Purchaser for its
documented out of pocket expenses (including the reasonable fees and expenses of
its counsel) incurred in connection with the negotiation and documentation of,
and performance of the Purchaser’s obligations contemplated by, this Agreement.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

Company:

 

Equity One, Inc. By:   /s/ Aaron Kitlowski Name: Aaron Kitlowski Title: Vice
President and General Counsel

Address:

410 Park Avenue, Suite 1220

New York, New York 10022

Purchaser:

 

Gazit First Generation LLC By:   /s/ Gil Kotler Name: Gil Kotler

Title: Senior Executive Vice President and

          Chief Financial Officer

  By:   /s/ Sean Kanov Name: Sean Kanov Title: Controller  

Address:

1696 NE Miami Gardens Drive

North Miami Beach, Florida 3317

Common Stock Purchase Agreement